                 Case 1:18-cv-04357-SCJ Document 7 Filed 10/18/18 Page 1 of 2
                     Case: 18-14306 Date Filed: 10/12/2018 Page: 1 of 2


                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

David J. Smith                                                                        For rules and forms visit
Clerk of Court                                                                        www.ca11.uscourts.gov


                                           October 18, 2018

Edricka Shuntae Wilson
3929 DAY TRL N
ELLENWOOD, GA 30294

Appeal Number: 18-14306-CC
Case Style: Altisource Residential, LP v. Edricka Wilson
District Court Docket No: 1:18-cv-04357-SCJ

This Court requires all counsel to file documents electronically using the Electronic Case
Files ("ECF") system, unless exempted for good cause.

The referenced case has been docketed in this court. Please use the appellate docket number
noted above when making inquiries.

Eleventh Circuit Rule 31-1 requires that APPELLANT'S BRIEF BE SERVED AND FILED ON
OR BEFORE November 21, 2018. APPELLANT'S APPENDIX MUST BE SERVED AND
FILED NO LATER THAN 7 DAYS AFTER FILING OF THE APPELLANT'S BRIEF.
INCARCERATED PRO SE PARTIES ARE NOT REQUIRED TO FILE AN APPENDIX.

This is the only notice you will receive concerning the due date for filing briefs and appendices.
See Fed.R.App.P. 28, 30, 31, 32, the corresponding circuit rules, General Order 39 and the Guide
to Electronic Filing for further information. Pro se parties who are incarcerated are not required
to file an appendix. (In cross-appeals pursuant to Fed.R.App.P. 28.1(b), the party who first files a
notice of appeal is the appellant unless the parties otherwise agree.)

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case or
appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP. See
FRAP 26.1 and 11th Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
             Case 1:18-cv-04357-SCJ Document 7 Filed 10/18/18 Page 2 of 2
                 Case: 18-14306 Date Filed: 10/12/2018 Page: 2 of 2


authorized to complete the web-based CIP.

Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all attorneys
(except court-appointed counsel) who wish to participate in this appeal must complete and return
an appearance form within fourteen (14) days. Application for Admission to the Bar and
Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The clerk
may not process filings from an attorney until that attorney files an appearance form. See 11th
Cir. R. 46-6.

Attorneys must file briefs electronically using the ECF system. Use of ECF does not modify the
requirements of the circuit rules that counsel must also provide seven (7) paper copies of a brief
to the court, nor does it modify the requirements of the circuit rules for the filing of appendices
in a particular case.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Carol Lewis, CC
Phone #: (404) 335-6179

                                                                    DKT-7CIV Civil Early Briefing
